*537Dissenting Opinion
Smith, C.J.
— The factual situation set forth in the majority opinion denying the petition of the appellee to file a late brief is substantially correct. However, I question the statements contained in said opinion which read as follows:
“Appellee, in the case at bar, appeared and participated in the oral argument and frankly admitted that its interpretation of Rule 2-15, of the Supreme Court Rules of Indiana, was to the effect that unless action ivas taken by due date to file an answer brief, appellee by such rule was precluded thereafter to file an answer brief. With this interpretation, we are in accord.” (Emphasis supplied)
As I recall the oral argument, the above quoted statements were never made, and neither do I recall that the attorney representing the appellee agreed to such an interpretation of Rule 2-15 at the time of the oral argument.
The appellee, Special Deputy Insurance Commissioner of the State of Indiana, as liquidator of United Public Insurance Company, was first represented in this litigation by a Deputy Attorney General appointed by Attorney General Edwin K. Steers. The term of Attorney General Steers terminated January 1, 1965, and thereafter James L. Tuohy, a Deputy Attorney General, was assigned to represent Donald M. Mosi-man, Special Deputy Insurance Commissioner of the State of Indiana and liquidator of the United Public Insurance Company, appellee, in this litigation. That Mr. Tuohy, on reviewing the files transferred to Mr. Mosiman dealing with insurance companies under liquidation, did not learn of the existence of this litigation until October 10, 1965, and was not aware that the brief of the appellee should have been filed on or before June 16, 1965.
On May 27, 1966, following the oral argument, the appellee filed a verified petition entitled “Petition by Appellee to File Late Brief.” The appellee stated in said petition that due to the congestion in the office of the Attorney General involving *538insurance companies in liquidation, and due solely to an oversight and inadvertence, the date of filing appellee’s brief was overlooked.
In denying said petition the majority opinion written by Judge Bierly cites Indiana Trial and Appellate Practice, Section 2681 (1963 Pocket Parts) and quotes from such citation as follows:
“Where an appellee fails to file a brief, the court may, in its discretion, take different courses of action: (1) it may order the appellee to file a brief; (2) it may consider the questions presented without aid of an appellee’s brief; (3) it may reverse the judgment or award if apparent or prima facie error is shown by appellant’s assignment of errors an[d] brief.” (Cases cited)
Judge Bierly then cites the cases of Cleveland, etc., R. Co. v. Wuest (1907), 40 Ind. App. 693, 82 N. E. 986; Warren Company, Inc. v. Exodus (1944), 114 Ind. App. 563, 53 N. E. (2d) 546; Silverstein et al v. Central Furniture Co., Inc. (1958), 129 Ind. App. 166, 154 N. E. (2d) 526. These cases generally and in substance hold that even if the appellee has filed no brief the court may order the appellee to file a brief in order to assist the court in its deliberations.
With the law enunciated in these citations I am in full accord, however, it is difficult to understand exactly what the majority opinion has held when it states as follows:
“And the court now finds that by the failure of compliance with Rule 2-15, of the Supreme Court Rules of Indiana, appellee’s verified petition to file a late brief, should be denied.
“Petition of appellee to file late brief under Rule 2-15 is hereby denied.
“The court is of the opinion that this cause is of such public interest and importance, and that the administration of justice will be best served in this appeal, if this court has the benefit of an answer brief by appellee on the merits.
“Therefore, final action on this appeal is hereby continued, and appellee is given thirty (30) days in tohich to file an *539ansiver brief on the merits, and appellant is given twenty (20) days thereafter to reply.” (Emphasis supplied)
These statements appear to be in direct conflict and are extremely confusing to say the least. First the petition to file a late brief is denied then apparently it is granted by authorizing the appellee to file an answer brief on its merits.
In order to clear up this confusing language contained in the majority opinion, I am herewith dissenting to the majority opinion.
It is my opinion that it will be of great assistance to this Court if the Court has the benefit of an answer brief by appellee on the merits. It is further my opinion that the petition to file a late brief should be granted and that the appel-lee should be given thirty (30) days in which, to file an answer brief on the merits and that the appellant should be given twenty (20) days thereafter to reply.
Petition of appellee to file a late brief is hereby granted and the appellee is given up to and including August 15, 1966 to file a brief on the merits. The appellant is authorized to file a reply brief up to and including September 5, 1966.